Title: From George Washington to Samuel Huntington, 4 April 1781
From: Washington, George
To: Huntington, Samuel


                        
                            Sir.
                            New Windsor April 4th 1781
                        
                        The business that has given constant exercise to the Pen of my Secretary; and not only frequently, but
                            always, to those of my Aides de Camp, has rendered it impracticable for the former to register the Copies of my Letters,
                            Instructions &ca in Books; by which means valuable documents which may be of equal public utility and private
                            satisfaction remain in loose Sheets; and in the rough manner in which they were first drawn.
                        This is not only attended with present inconvenience but has a tendency to expose them to damage &
                            loss.
                        Unless a set of Writers are employed for the sole purpose of recording them it will not be in my power to
                            accomplish this necessary work—and equally impracticable perhaps to preserve from injury & loss such valuable
                            papers—but to engage these without the sanction of Congress I have not thought myself at liberty.
                        The business now, must be performed in some quiet Retreat and yet no so far from Camp but that I may, without
                            much inconvenience have recourse to the Papers. It must be done under the Inspection of a Man of character in whom entire
                            confidence can be placed—and who is capable of arranging the papers, and methodizing the Register—Such as one, with as
                            many Clerks as can be employed to advantage I will endeavor to engage with the permission of Congress. I have the honor to
                            be with the greatest respect Yr Excellency’s Most Obt & most Hbl. Sert
                        
                            Go: Washington
                        
                    